Opinion by
Ervin, J.,
Carl Agnew Thomas appeals from the order of the court below refusing the issuance of a rule for a writ of habeas corpus.
The only question presented by the petition is whether the sentence was proper on a bill of indictment to which -the district attorney had failed to affix' his signature. The defendant signed a waiver of presentment of-indictment to the grand jury and to a trial by jury and entered a' plea of guilty in conformity with the Act of June 15, 1939, P. L. 400, §1, 19 PS §241. This defect was amendable and the ease is ruled by Com. ex rel. Conrad v. Ashe, 142 Pa. Superior Ct. 254, 15 A. 2d 926.
Order affirmed.